            Case 1:18-cv-01753-EGS Document 46 Filed 08/04/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Infrastructure Services Luxembourg S.A.R.L.
and Energia Termosolar B.V.,

                      Petitioners,
                                                    Civil Action No. 1:18-cv-01753-EGS
       v.

Kingdom of Spain,

                      Respondent.


                                      Joint Status Report

       Pursuant to the Court’s June 1, 2021, Minute Order, Petitioners Infrastructure Services

Luxembourg S.A.R.L. and Energia Termosolar B.V. and Respondent the Kingdom of Spain

(“Spain”) notify the Court of the following developments.

       As previously indicated, on May 23, 2019, Spain submitted to the International Centre for

Settlement of Investment Disputes (“ICSID”) an application for annulment of the arbitral award,

issued to Petitioners against Spain, that is the subject of this enforcement action. On August 19,

2019, ICSID appointed a three-member ad hoc committee (the “Committee”) to decide the

application. On August 28, 2019, this Court stayed proceedings in this litigation pending a

decision by the Committee on Spain’s application for annulment. ECF No. 36.

       On Friday, July 30, 2021, the Committee issued its Decision on Spain’s Application for

Annulment, rejecting in full Spain’s Application. Decision ¶ 268(a). A certified copy of the

Decision on Annulment is attached hereto as Exhibit 1.

       Spain intends to move to continue the stay of this action based upon intervening

developments in the Court of Justice of the European Union, the highest judicial authority of the

European Union (“EU”), relating to Spain’s argument that, as a matter of EU law, it did not validly
         Case 1:18-cv-01753-EGS Document 46 Filed 08/04/21 Page 2 of 4




consent to arbitrate its dispute with Petitioners under the Energy Charter Treaty and no arbitration

agreement was ever concluded. As a result, Spain argues, the Court lacks jurisdiction under the

arbitration exception of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1605(a)(6). In light

of existing case commitments and planned vacation of counsel for Spain, Spain plans to file this

motion by September 3, 2021.

       Petitioners’ position is that the basis for the Court’s stay has now terminated, and there is

no basis for the Court to delay the determination whether there exists jurisdiction under the Foreign

Sovereign Immunities Act for this proceeding to confirm Petitioners’ arbitral award against Spain.

The court entered a stay nearly two years ago, in August 2019, based on “the pendency of

proceedings to annul the award . . . and the provisional stay entered by the ICSID,” which was in

effect at the time. ECF No. 36, at 9. The provisional stay entered by ICSID was terminated on

October 21, 2019, ECF 39, at 1, and proceedings to annul the award are now complete. This Court

should accordingly proceed to determine its jurisdiction and grant the petition to enforce

Petitioners’ arbitral award without the delay attendant to briefing a further motion to continue the

stay of these proceedings.

       Finally, Petitioners note that the Decision also requires Spain to bear “all the costs of the

proceedings,” including by paying €2,310,379.38 to the Petitioners to cover the Petitioners’ legal

fees and expenses. Decision ¶ 268(b).




                                                  2
         Case 1:18-cv-01753-EGS Document 46 Filed 08/04/21 Page 3 of 4




Dated: August 4, 2021                        Respectfully submitted,


 /s/Derek C. Smith                           /s/ Matthew McGill
 Derek C. Smith (D.C. Bar No. 468674)        Matthew McGill (D.C. Bar #481430)
 dcsmith@foleyhoag.com                       mmcgill@gibsondunn.com
 Lawrence H. Martin (D.C. Bar No. 476639)    Matthew S. Rozen (D.C. Bar #1023209)
 lhm@foleyhoag.com                           mrozen@gibsondunn.com
 Nicholas M. Renzler (D.C. Bar No. 983359)   Ankita Ritwik (D.C. Bar #1024801)
 nrenzler@foleyhoag.com                      aritwik@gibsondunn.com
 Diana Tsutieva (D.C. Bar No. 1007818)       GIBSON, DUNN & CRUTCHER LLP
 dtsutieva@foleyhoag.com                     1050 Connecticut Avenue, N.W.
 FOLEY HOAG LLP                              Washington, DC 20036
 1717 K Street, NW                           Telephone: 202.955.8500
 Washington, DC 20006-5350                   Facsimile: 202.467.0539
 Tel: 202-223-1200
 Fax: 202-785-6687                           Attorneys for Infrastructure Services
                                             Luxembourg S.A.R.L. and Energia
 Andrew Z. Schwartz (D.D.C. Bar No.          Termosolar B.V.
     MA0017)
 aschwartz@foleyhoag.com
 Andrew B. Loewenstein (D.D.C. Bar No.
     MA0018)
 aloewenstein@foleyhoag.com
 FOLEY HOAG LLP
 Seaport West
 155 Seaport Boulevard
 Boston, MA 02210-2600
 Tel: 617-832-1000
 Fax: 617-832-7000

 Attorneys for the Kingdom of Spain




                                             3
         Case 1:18-cv-01753-EGS Document 46 Filed 08/04/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2021, I caused a true and correct copy of the foregoing

Status Report to be filed with the Clerk for the U.S. District Court for the District of Columbia

through the ECF system. Participants in the case who are registered ECF users will be served

through the ECF system, as identified by the Notice of Electronic Filing.

                                                    /s/ Matthew McGill
                                                    Matthew McGill
